*444
By the Court,

Maucy, J.
It is true that this statute has never received a construction, and it is singular that a question should not have been raised upon it until this late day. The general practice undoubtedly is, to obtain two nihils returned, when a return of scire feci cannot he had ; yet wh en a statute points out a particular mode of service of process, and that has been complied with, we are not disposed to say that such service is not good, especially when it is more probable that process thus served would be more likely to come to the knowledge of the party to be affected by it, than by the common law mode of service. The motion for a mandamus is therefore denied.